

117 HR 944 IH: To amend the Public Health Service Act to authorize a loan repayment program to encourage specialty medicine physicians to serve in rural communities experiencing a shortage of specialty medicine physicians, and for other purposes.
U.S. House of Representatives
2021-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 944IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2021Mr. McKinley (for himself and Mr. Welch) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to authorize a loan repayment program to encourage specialty medicine physicians to serve in rural communities experiencing a shortage of specialty medicine physicians, and for other purposes.1.Specialty workforce in rural communitiesTitle VII of the Public Health Service Act (42 U.S.C. 292 et seq.) is amended—(1)by redesignating part G (42 U.S.C. 795j et seq.) as part H; and(2)by inserting after part F (42 U.S.C. 295h) the following new part:GSpecialty Medicine Workforce in Rural Communities782.Loan repayment program(a)In generalThe Secretary, acting through the Administrator of the Health Resources and Services Administration, shall carry out a program under which—(1)the Secretary enters into agreements with specialty medicine physicians to make payments in accordance with subsection (b) on the principal of and interest on any eligible loans described in subsection (c); and(2)the specialty medicine physicians each agree to complete a period of obligated service described in subsection (d) as a specialty medicine physician in the United States in a rural community experiencing a shortage of specialty medicine physicians.(b)PaymentsFor each year of obligated service by a specialty medicine physician pursuant to an agreement under subsection (a), the Secretary shall make a payment to such physician as follows:(1)Service in shortage areaThe Secretary shall pay—(A)for each year of obligated service by a specialty medicine physician pursuant to an agreement under subsection (a), 1/6 of the principal of and interest on each eligible loan of the physician which is outstanding on the date the physician began service pursuant to the agreement; and(B)for completion of the sixth and final year of such service, the remainder of such principal and interest.(2)Maximum amountThe total amount of payments under this section to any specialty medicine physician shall not exceed $250,000.(c)Eligible loansThe loans eligible for repayment under this section are each of the following:(1)Any loan for education in specialty medicine.(2)Any Federal Direct Stafford Loan, Federal Direct PLUS Loan, Federal Direct Unsubsidized Stafford Loan, or Federal Direct Consolidation Loan (as such terms are used in section 455 of the Higher Education Act of 1965).(3)Any Federal Perkins Loan under part E of title I of the Higher Education Act of 1965.(4)Any other Federal loan as determined appropriate by the Secretary.(d)Period of obligated serviceAny specialty medicine physician receiving payments under this section as required by an agreement under subsection (a) shall agree to a 6-year commitment to full-time employment, with no more than 1 year passing between any 2 years of covered employment, as a specialty medicine physician in the United States in a rural community experiencing a shortage of specialty medicine physicians.(e)Ineligibility for double benefitsNo borrower may, for the same service, receive a reduction of loan obligations or a loan repayment under both—(1)this section; and(2)any Federally supported loan forgiveness program, including under section 338B, 338I, or 846 of this Act, or section 428J, 428L, 455(m), or 460 of the Higher Education Act of 1965.(f)Breach(1)Liquidated damages formulaThe Secretary may establish a liquidated damages formula to be used in the event of a breach of an agreement entered into under subsection (a).(2)LimitationThe failure by a specialty medicine physician to complete the full period of service obligated pursuant to such an agreement, taken alone, shall not constitute a breach of the agreement, so long as the physician completed in good faith the years of service for which payments were made to the physician under this section.(g)Reports to CongressNot later than 5 years after the date of enactment of this section, and not less than every other year thereafter through fiscal year 2030, the Secretary shall report to Congress on—(1)the practice location of physicians participating, or who have participated, in the loan repayment program under this section; and(2)the impact of the loan repayment program under this section on the availability of specialty medicine services in the United States in rural communities experiencing a shortage of specialty medicine physicians.(h)DefinitionIn this section, the term specialty medicine physician means a physician practicing in a specialty identified in the December 2008 report of the Health Resources and Services Administration entitled The Physician Workforce: Projections and Research into Current Issues Affecting Supply and Demand as a specialty whose baseline projected demand exceeds its projected supply for the period of 2005 through 2020.(i)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary for fiscal years 2022 through 2031..